     Case 3:17-cv-01154-LAB-AGS Document 49-3 Filed 10/08/18 PageID.705 Page 1 of 2



1      Joseph T. Kutyla, Esq.
      Law Office of Joseph T. Kutyla
2     10620 Treena Street, #230
      San Diego, CA 92131
3     jtklaw@outlook.com
4     Attorneys for Defendant Dale Weidenthaler
5
6
7                       IN THE UNITED STATES DISTRICT COURT
8                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9
10    MICHELLE MORIARTY, an individual, )           No. 17cv1154-LAB(AGS)
      as Successor in Interest to the Estate of )
11    HERON MORIARTY and as Guardian Ad )           NOTICE OF LODGMENT OF EXHIBITS
      Litem to ALEXANDRIA MORIARTY, )               IN SUPPORT OF DEFENDANT DALE
12    ELIJAH MORIARTY, and ETERNITY )               WEIDENTHALER’S MOTION FOR
      MORIARTY,                                 )   SUMMARY JUDGMENT
13                                              )
            v.                                  )
14                                              )   Date: December 10, 2018
      COUNTY OF SAN DIEGO, DR.                  )   Time: 11:15 a.m.
15    ALFRED JOSHUA, individually, and          )   Courtroom: 1410
      DOES 1 through 10, Inclusive,             )   Judge: Hon. Larry Alan Burns
16                                              )
                  Defendants.                   )   NO ORAL ARGUMENT UNLESS
17                                              )   REQUESTED BY COURT
18
19
            Defendant DALE WEIDENTHALER does hereby lodge with this Court, the
20
      following exhibits in support of defendant’s Motion for Summary Judgment:
21
22
            Exhibit “A”: San Diego Sheriff’s Department Detentions Services Bureau-
23
            Manual of Policies and Procedures, Section J.1 dated March 11, 2016
24
            Exhibit “B”: Excerpts from the deposition of defendant, Dale Weidenthaler.
25
            Exhibit “C”: Excerpts from the deposition of defendant, Dr. Ralph Lissaur.
26
            Exhibit “D”: Excerpts from the deposition of defendant, Amanda Daniels.
27
            Exhibit “E”: Excerpts from the deposition of defendant, Deputy Lois Guillory.
28

                                                                          17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-3 Filed 10/08/18 PageID.706 Page 2 of 2



1           DATE: October 7, 2018
2
                                                    ____/s/________________________
3                                                   Joseph T. Kutyla
                                                    Attorney for Defendant, Dale
4
                                                    Weidenthaler
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                                                                      17cv1154-LAB(AGS)
